Citation Nr: 1443997	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  06-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for familial polyposis.

2.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1972 to November 1972, April 1973 to April 1975, and from September 1975 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision, which denied service connection for familial polyposis, of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and an August 2012 rating decision , of a RO in Waco, Texas, which granted service connection for a right knee disability, and assigned a 10 percent rating.

In May 2005, the Veteran requested a hearing before the Board.  In June 2008, he withdrew the request for a hearing.  Accordingly, his request for a hearing has been withdrawn.  38 C.F.R. § 20.704(c) (2013). 

The current claims have been before the Board in February 2008, February 2009, February 2010, and August 2013.

A February 2009 Board decision denied service connection for familial polyposis. The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  While this case was pending before the Court, a Joint Motion for Remand was filed in September 2009.  In an Order dated in September 2009, the Court granted the joint motion, vacated the Board's February 2009 decision, and remanded the case for compliance with the joint motion.


FINDINGS OF FACT

1.  The Veteran has familial polyposis of the colon which is the result of a genetic (congenital) defect.

2.  The Veteran's right knee disability is manifested by pain and range of motion from 0 to 140 degrees with X-ray evidence of arthritis, with no additional limitation due to pain or other functional limitation factors, or knee recurrent instability or subluxation.


CONCLUSIONS OF LAW

1.  Familial polyposis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 3.310(a) (2013). 

2.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that the Veteran was provided the required notice in letters dated August 2012 and May 2014.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided VA examinations in connection with his claim in January 2006, May 2012, and September 2013.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Familial Polyposis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

The claim was previously twice remanded for examinations to determine if the Veteran's claimed polyposis was a congenital or developmental disease, or a congenital defect, for service connection purposes.  

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c) (2013).  Service connection for congenital or developmental defects can be granted only where a superimposed injury occurs during or as a result of service.  Service connection may be granted for congenital or hereditary diseases if initially manifested in service or aggravated during service.  A disease is a deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs whose etiology, pathology and prognosis may be known or unknown.  A defect is definable as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating.  VAOGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  

The Veteran's service medical records show that he had hemorrhoids in service, vomiting, and a complaint of "bowel clumps" on bowel movements and on ejaculation.  The Veteran also had a perirectal abscess between his second and third periods of active duty.

A January 2006 VA examination report indicated that the Veteran was carrying familial polyposis coli while in service, although the onset of the polyps could not be determined.  Between 1991 and the time of the examination, the Veteran underwent a total colectomy for familial polyposis of the colon and recurrent removal of polyps from the stoma site and distal ileum.

The medical evidence of record shows that the Veteran was recommended for evaluation by his sisters' physician, as there was a family history of familial polyposis with his two sisters and paternal grandmother.  The private treatment records, and those from the Texas Department of Corrections, show that the Veteran was treated repeatedly for colon polyps, and had them removed on several occasions.  

At a May 2012 VA examination, the examiner reviewed the claims file and noted that the Veteran was the first person in his family known to be diagnosed with familial polyposis of the colon.  Therefore, the examiner classified the condition as a disease.  The examiner also stated that it was less likely as not that the Veteran's familial polyposis was aggravated by active service.  The rationale for those findings was that the Veteran's service medical records only showed one incident of hemorrhoids with rectal bleeding, and one episode of vomiting after taking anti-malarial medication, prophylactically.  According to the examiner, neither of those two episodes was clinically significant.  They occurred in the 1970s and the Veteran's surgery and diagnosis were much later, in 1991.

At a September 2013 VA examination, the examiner noted that the Veteran was under the care of the Dallas VA Medical Center (VAMC) and received periodic ileoscopies on an as-needed basis.  The examiner reported that upon release from prison in 2012, the Veteran was able to review his family's medical history, which showed that his great-grandfather, two sisters, and a brother all had the same diagnosis as the Veteran, and one of his sisters died from familial polyposis of the colon.  The examiner stated that familial polyposis of the colon was now determined to be present in several of the Veteran's immediate family members, and that the Veteran truly did have familial polyposis of the colon.  The examiner stated that familial polyposis of the colon had been shown definitively by medical literature to be a genetically pre-determined disease and that there were chromosomal abnormalities which each family member was born with that ultimately caused the disease to occur, over which the individual had no control whatsoever.  The examiner stated that no other co-existing or superimposed disease or injury would have any effect on the outcome of the ultimate condition which was formation of multiple pre-malignant polyps in the colon.  The examiner concluded that familial polyposis of the colon was a genetic defect, and that there was no superimposed disease or injury in connection with the congenital defect.  The most recent examination opined that no superimposed injury or disease would have any effect on the course of the familial polyposis.

Even if the Board were to find the familial polyposis was a congenital disease rather than a defect, the Board finds that the evidence does not support the grant of service connection.  The May 2012 examiner found that the hemorrhoids and rectal bleeding after taking anti-malarial medications were not clinically significant because those incidents occurred in the 1970s and the diagnosis of family polyposis came approximately 20 years later.  That examiner also found that the condition was not aggravated during service.  Therefore, the Board finds that the preponderance of the evidence is against a finding that any congenital disease first manifested in service or was aggravated during service.  Therefore, service connection for familial polyposis as a congenital disease would also not be warranted as that disease is not shown to have first manifested during service or been aggravated by service.

The Board notes that the only medical opinions to address the medical relationship between the Veteran's familial polyposis of the colon and service weigh against the claim.  The May 2012 and September 2013 VA examiners opined that the Veteran's diagnosed familial polyposis of the colon was not related to service.  When the Veteran's family history of familial polyposis of the colon became known, the September 2013 examiner also opined that the Veteran's disability was a genetic defect, a result of chromosomal abnormalities with no superimposed co-existing diseases or injuries.  The Board finds those opinions constitute probative evidence that were based on review of the Veteran's documented medical history and assertions, and physical examination and consideration of medical principles and literature.  Those opinions provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for familial polyposis of the colon.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board finds that the medical evidence does not support the Veteran's claim.  The only evidence in support of the claim is the Veteran's lay statements that familial polyposis of the colon is due to his active service.  As a layperson, without any medical training or expertise, the Veteran is not qualified to provide that kind of medical opinion because that is a complex medical matter requiring medical training and expertise.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Veteran is competent to comment on symptoms he may have experienced during and since service, but not to provide a medical opinion regarding the etiology of those symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (2013); Layno v. Brown, 6 Vet. App. 465 (1994) (competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board finds the Veteran's claim is outweighed by the opinions of medical professionals that the Veteran's familial polyposis of the colon is not related to his active service, did not first manifest in service, was not aggravated during service, and is a genetic defect.  A congenital or developmental defect is not able to be service-connected in its own right, and no superimposed disease or injury in connection with the congenital defect exists in this case upon which service connection could be based.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a familial polyposis of the colon.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The Veteran contends that his right knee disability warrants a higher rating than the current 10 percent and argues that he is entitled to a separate rating for arthritis of the right knee, and extraschedular consideration of his right knee disability.  An August 2012 RO rating decision granted service connection for a right knee disability and assigned a 10 percent disability rating, effective May 20, 2004.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's right knee disability is rated under Diagnostic Code 5260.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum schedular rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013). 

Separate ratings may be assigned for limitation of flexion and for limitation of extension.  Separate ratings may also be assigned for limitation of motion, to include under Diagnostic Code 5003 or 5010, and for instability of the knee under Diagnostic Code 5257.  However, separate ratings must be based on a showing that the evidence warrants independent compensable ratings.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997). 


Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by objective findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).

Under Diagnostic Code 5261, limitation of knee extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation to 15 degrees warrants a 20 percent rating. Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of motion to 30 degrees warrants a 40 percent rating.  Limitation of motion to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 5257, used for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013). Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran argues that in addition to Diagnostic Code 5260, his disability should be rated under Diagnostic Code 5010.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5010 pertains to traumatic arthritis and is rated as degenerative arthritis or on the basis of limitation of motion of the affected joint or joints.  Under Diagnostic Code 5010 and Diagnostic Code 5003, when the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application, where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  That rating is not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Because the Veteran's disability rating is based on limitation of motion (flexion) of his right knee, he cannot also be rated under Diagnostic Code 5010 for arthritis.  Concurrent ratings under Diagnostic Code 5003 and 5260 for a knee disability are specifically precluded by Diagnostic Code 5003 and would also constitute pyramiding, or compensation a claimant twice for the same functional impairment.  That is also prohibited by regulation.  38 C.F.R. § 4.14 (2013).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's service medical records show that he experienced right knee complaints in active service and was treated during service for right knee strain.  

At a July 2005 VA examination, the Veteran complained of pain, occasional giving way without locking, and that he used a wrap for more walking.  There was no history of dislocation or subluxation.  The examiner found that the Veteran had right knee flexion from 0 to 120 degrees and 0 degrees extension.  There was no pain on motion.  There was a maltracking patella laterally.  Ligaments were stable.  There were no meniscal signs.  There was mild pain on repetitive flexion and extension.  There was no effusion.  The examiner diagnosed chondromalacia patella, and no other abnormalities were noted.

A May 2012 VA examination diagnosed of chondromalacia patella of the right knee.  Right knee flexion was 0 to 140 degrees with pain beginning at 90 degrees.  Extension was at 0 degrees with no objective evidence of painful motion.  There was no loss of motion after repetitive testing.  The examiner noted excess fatigability; pain on movement; disturbance of locomotion; interference with sitting, standing, and weight-bearing; tenderness or pain to palpation for joint line or soft tissues of the right knee; normal muscle strength on flexion and extension; and normal joint stability tests in both knees (anterior, posterior, and medial-lateral instability).  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran has not had any surgeries or procedures for a meniscal condition, any knee joint replacements, or any other right knee surgeries.  The examiner also noted that the Veteran's right knee was not hot, red, or swollen, and that antalgic gait, leaning to the left, was present.  The Veteran did not use any assistive devices, and that X-rays revealed both arthritis and evidence of retropatellar spurring.  

The examiner opined that the Veteran was able to sit for an hour, stand for 20 minutes, ambulate for a quarter of a mile, lift and carry 30 pounds, squat or kneel every five minutes, and could not jog or run.  The examiner opined that the right knee disability was at least as likely as not caused by the Veteran's active service, as the service medical records showed complaints of and treatment for right knee pain.  The examiner stated that chondromalacia patella was a common medical condition among military personnel due to the physical requirements of active service.  

The Board finds that the Veteran's right knee disability is manifested by no more than pain and range of motion from 0 to no less than 140 degrees, with evidence of arthritis, with no additional limitation due to pain or dysfunction, knee instability, or knee laxity.  There was no evidence of instability on the examinations or in the treatment reports, and the Board finds that evidence persuasive that there is no separately ratable recurrent instability or subluxation.  Range of motion was from 0 to 140 degrees, with no additional loss in range of motion with three repetitions due to pain, fatigue, weakness, or incoordination.  Even with pain at 90 degrees of flexion, that would still not support the assignment of any higher rating as limitation of flexion to 45 degrees or less is not shown.  The Veteran's right knee is currently rated under Diagnostic Code 5260, which allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  Therefore, the Veteran has demonstrated painful motion of the leg at the right knee, but has not otherwise met a compensable rating for right knee symptomology.

The evidence does not show any compensable level of recurrent lateral instability or subluxation or limitation of extension that can be assigned any separate rating.  The evidence also does not show limitation of flexion to 45 degrees or less that would support a higher rating.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a right knee disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).
The Board is precluded from assigning an extraschedular rating in the first instance, but must consider whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2013).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the right knee disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability is in excess of that contemplated by the assigned rating.  There are higher ratings and separate ratings available for more severe symptomatology, but the Veteran does not meet the requirements for those ratings.  The evidence does not show frequent hospitalization or marked interference with employment beyond that contemplated by the assigned rating.  Therefore, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for familial polyposis is denied.

Entitlement to an increased rating in excess of 10 percent for a right knee disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


